Case 1:19-cr-00280-DCN: Document1 Filed 09/10/19 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696

UNITED STATES ATTORNEY

U.S. COURTS

FRANCIS J. ZEBARI, IDAHO STATE BAR NO. 8950

ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV

800 EAST PARK BOULEVARD, SUITE 600

BOISE, ID 83712-7788.
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413

SEP 10 2019

Revd_____Filed ;
STEPHEN W.KENYOG——
DISTRICT OF IDAHO

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,
Plaintiff,
VS.
CHRISTOPHER JOSEPH KATSIKARIS,

Defendant.

 

 

The Grand Jury charges:

Case No.

CR 19-0280-SDCN
INDICTMENT
18 U.S.C. § 922(g)(1)

18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)

COUNT ONE

Unlawful Possession of a Firearm
18 U.S.C. § 922(g)(1)

On or about August 2, 2019, in the District of Idaho, the defendant, CHRISTOPHER

JOSEPH KATSIKARIS, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, that is, Possession of a Controlled Substance,

entered on or about May 21, 2019, in case number CR14-18-25730, in the District Court of the

INDICTMENT - 1

 
Case 1:19-cr-00280-DCN Document1 Filed 09/10/19 Page 2 of 3

Third Judicial District of the State of Idaho, in and for the County of Canyon, did knowingly
possess in and affecting commerce a firearm, that is, a Ruger, model Security-9, 9x19mm caliber
pistol, bearing serial number 381-75208, said firearm having been shipped and transported in
interstate and foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).

CRIMINAL FORFEITURE ALLEGATION

Firearm Forfeiture ~
18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)

Upon conviction of the offense alleged in Count One of this Indictment, the defendant,
CHRISTOPHER JOSEPH KATSIKARIS, shall forfeit to the United States, any firearms or
ammunition involved in or used in the commission of the offense. The property to be forfeited
includes, but is not limited to, the following:

1. Seized Property.

a. a Ruger, model Security-9, 9mm caliber pistol, bearing serial
number 381-75208; and
b. 9x19mm caliber ammunition.

2. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”
up to the value of the defendant’s assets subject to forfeiture. The government will do so when
the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence; .

b. Has been transferred or sold to, or deposited with, a third person;

c. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property which cannot be subdivided

INDICTMENT - 2

 
Case 1:19-cr-00280-DCN Document1 Filed 09/10/19 Page 3 of 3
without difficulty.
Dated this 10th day of September, 2019.

A TRUE BILL

/s/ [signature onreverse] .

 

FOREPERSON

BART M. DAVIS ee
UNITED STATES ATTORNEY. woe Due Ee woke
By:

Haas ( eh

FRANCIS J. ZEBARI
ASSISTANT UNITED STATES ATTORNEY

 

INDICTMENT - 3

 
